Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 1 May 1805
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                  
                     My dear friend 
                     
                     Auteuïl 11th floreal May the 1st 1805
                  
                  Mr. Livingston is Going—I Heartily Lament Not to Accompany Him—it is Necessary for me to Hope You Will Approve My Motives, not only those I Have Stated in former Letters; the Copies of Which I Beg Leave to Inclose, But those also Which in Confidential Conversations He Will more particularly Explain—My Heart is known to You, My dear friend, and if You think You Have to Blame me for Mistaken Notions, I am Sure You Will partake in and feel for the principles Upon Which I Have Acted—it is Needless to Add I am impatiently Waiting for Your Answer—mr Livingston Will Soon Meet You, and Altho He Cannot Be in Some Respects So Sanguine as I am, He Seems Equally Sensible of a public inconvenience Attending My immediate concern in the politics of Louïsiana for Which I Refer Myself to Him.
                  I Have Sent to You the Copy of A public Letter of thanks, which, if You Approve of it, Might I Believe Be printed as the Best Way to Express My Gratitude to Congress and the people at Large—I Have Calculated it on purpose, and it May very Well Appear on Both Sides of the Water.
                  My Invalid Wife Has Been these past days Very ill—the Humour Which preys Upon Her Was Brought inside, a Circumstance Which, if not immediately Attended to, might Become Very dangerous—She is Better to day, and Requests Her Most Affectionate Compliments to You—George and His Sisters Beg to Be Respectfully Remembered. Your God Son is daily Expected. Here is a Letter from mde de Tessé to You, and One to our friend Short to Whom I Send My Best Compliments. I Live Here With Tracy, Cabanis, and Arthur O’Connor, three Excellent Men Who Love and Venerate You—When My dear daughter in law Will Be Well I Must pay another Visit to Monedér, and from there to My Aunt—I shall Anxiously Wait for Letters from You—Tracy Has Sent to Me His Second Volume Requesting Your Acceptance of it—as soon as the third Comes out it shall Be forwarded—We Had Your Speech printed in the Argus—but in the other papers they impudently Curtailed and Altered it—Two translations Are Making, one Here, the other By our friend dupene—and if the Gazettes dare not Give it Out, it shall be printed and distributed By Us. My Letters to Madison are full of pecuniary Concerns—You Have Saved me from a Situation, in point of finance, truly desperate—I still Want your friendly Exertions to Complete the Cure By a timely and proper disposal of the Munificent Rettourns You Have provided for me, So as to Clear my fortune, insure A moderate Revenue, and prepare the Wealth of my Children—Advantages the More precious to Me, as they fill My Heart with all the Enjoyments of Gratitude. Adieu, My dear friend, I am Happy in the Sentiments of Admiration, Love, and Respect which for Ever Bind me to You
                  Your friend
                  
                     Lafayette 
                     
                  
               